 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT

 6                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

 7                               SOUTHERN DIVISION

 8   UNITED STATES OF AMERICA,            No. SA CR 18-000243-AG

 9            Plaintiff,                  ORDER CONTINUING TRIAL DATE AND
                                          FINDINGS REGARDING EXCLUDABLE TIME
10                 v.                     PERIODS PURSUANT TO SPEEDY TRIAL
                                          ACT
11   MARGARET QUICK,
                                          [PROPOSED] TRIAL DATE: 11/19/2019
12            Defendant.                  [PROPOSED] S/C DATE:   11/11/2019
13

14        The Court has read and considered the Stipulation Regarding
15   Request for (1) Continuance of Trial Date and (2) Findings of
16   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
17   parties in this matter.    The Court hereby finds that the Stipulation,
18   which this Court incorporates by reference into this Order,
19   demonstrates facts that support a continuance of the trial date in
20   this matter, and provides good cause for a finding of excludable time
21   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
22        The Court further finds that: (i) the ends of justice served by
23   the continuance outweigh the best interest of the public and
24   defendant in a speedy trial; (ii) failure to grant the continuance
25   would be likely to make a continuation of the proceeding impossible,
26   or result in a miscarriage of justice; iii) the case is so unusual
27   and so complex, due to the nature of the prosecution and the
28   existence of novel questions of fact or law, that it is unreasonable
 1   to expect preparation for pre-trial proceedings or for the trial

 2   itself within the time limits established by the Speedy Trial Act;

 3   and (iv) failure to grant the continuance would unreasonably deny

 4   defendant continuity of counsel and would deny defense counsel the

 5   reasonable time necessary for effective preparation, taking into

 6   account the exercise of due diligence.

 7        THEREFORE, FOR GOOD CAUSE SHOWN:

 8        1.     The trial in this matter is continued from May 21, 2019, to

 9   November 19, 2019 at 9:00 a.m.   The status conference hearing is

10   continued to November 11, 2019 at 2:00 p.m.

11        2.     The time period of April 26, 2019, to November 19, 2019,

12   inclusive, is excluded in computing the time within which the trial

13   must commence, pursuant to pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

14   (h)(7)(B)(i), (h)(7)(B)(ii), and (h)(7)(B)(iv).

15        3.     Defendant shall appear in Courtroom 10D of the Ronald

16   Reagan Federal Courthouse, 411 West 4th Street, Santa Ana, California

17   92701, on November 19, 2019, at 9:00 a.m.

18        4.     Nothing in this Order shall preclude a finding that other

19   provisions of the Speedy Trial Act dictate that additional time

20   periods are excluded from the period within which trial must

21   commence.   Moreover, the same provisions and/or other provisions of

22   the Speedy Trial Act may in the future authorize the exclusion of

23   additional time periods from the period within which trial must

24   commence.

25        IT IS SO ORDERED.

26    May 6, 2019
      DATE                                 HONORABLE ANDREW J. GUILFORD
27                                         UNITED STATES DISTRICT JUDGE
28

                                       2
